DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knight, Jr. (U.S. Patent No. 2712765 A; “Knight”).
Knight discloses:
Regarding claim 1:
A hand crank (assembly depicted in FIG. 1) for a landing gear (intended use; MPEP § 2111.02(II)), the hand crank comprising: 
a main body (5) provided at a first end (at 23; FIG. 2) with a connecting element (13) for fastening the hand crank to an input shaft (col. 2, ll. 7-10, “tool-tip holder 11b has a squared or non-circular cross-section and may be provided with a detent ball 13, or the like, to assist in holding work-engaging tips thereon” thereby indicating that the connecting element 11b is capable of connecting the crank to an input shaft) of the landing gear (intended use statement, see MPEP § 2111.04) and formed at 
Regarding claim 2:
The hand crank according to claim 1, wherein the clutch and the actuating element are connected to one another via a force transmission means (15, 17, 19 and 23 as seen in FIG. 2).
Regarding claim 3:
The hand crank according to claim 2, wherein the clutch has a release rod (11) to which the force transmission means is attached (col. 2, ll. 31-32, “shaft 11 is enlarged at 19 to provide a clutch disk, which may have gear-like teeth 21”).
Regarding claim 4:
The hand crank according to claim 3, wherein the release rod rotatably engages the connecting element (13 engages end of shaft 11 at 11b, see col. 2, ll. 7-10) and is formed with a torque receiving section (19).
Regarding claim 5:
The hand crank according to claim 4, wherein the clutch has a torque transmission section (23) which is arranged stationary on the first end of the main body (col. 2, ll. 32-34, “adjacent end of the bearing member 5 also may have mating teeth 23”).
Regarding claim 6:
The hand crank according to claim 5, wherein the release rod is guided displaceably in an axial direction with respect to the main body and when actuating the actuating element the torque receiving section engages the torque transmission section (applying “forward thrust of the grip member” results in relative axial movement between the main body 5 and the rod 11 such that the receiving teeth 19 and transmission teeth 23 axially engage; col. 2, ll. 34-39).
Regarding claim 7:
The hand crank according to claim 6, wherein the torque transmission section has a cross section shaped complementary to the torque receiving section (teeth 19 and 23 are shaped so that they “engage to lock the shaft 11 against rotation in the grip member 1” i.e. are of complementary shape).
Regarding claim 8:
The hand crank according to claim 1, wherein the clutch is held by a spring element (15) in the open disconnected position (spring 15 is disposed between main body 5 and rod 11 so that they are biased way from each other so that teeth 19, 23 are not engaged by default; see col. 2, ll. 23-30).
Regarding claim 9:
The hand crank according to claim 1, wherein the actuating element is mounted displaceably with respect to the second end of the main body, in particular in an axial elongation of the second end (FIG. 1 illustrates an elongated “disconnected” position such that the actuating element 1 may move axially to the left toward a “connected” position i.e. clutch engaged position).
Regarding claim 10:
The hand crank according to claim 2, wherein the actuating element has an attachment point for the force transmission means (col. 1, ll. 68-71).
Regarding claim 13:
The hand crank according to claim 10, wherein the attachment point comprises an adjusting device (15) for adjusting the length of the force transmission means (compression and decompression of the spring 15 changes the effective length of the force transmission means).
Claim(s) 1 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knight, Jr. (U.S. Patent No. 2712765 A; “Knight”).

Knight discloses:
Regarding claim 1:
A hand crank (assembly depicted in FIG. 1) for a landing gear (intended use; MPEP § 2111.02(II)), the hand crank comprising: 
a main body (10) provided at a first end (at 11; FIG. 1) with a connecting element (21) for fastening the hand crank to an input shaft (27; col. 2, ll. 9-20) of the landing gear (intended use statement, see MPEP § 2111.04) and formed at an opposite, second end (at 13; FIG. 1) to rotate the hand crank, wherein a clutch (19, 23) is arranged in a force flow between the first end of the main body and the connecting element (col. 3, ll. 52-70), wherein the clutch is held in an open disconnected position (col. 3, ll. 52-54) and is moved into a force-locked connection position by operating an actuating element (46; col. 3, ll. 59-66) arranged at the second end (actuating element are disposed nearest portion 13 of the main body).
Regarding claim 14:
The hand crank according to claim 1, wherein a lever (61) is pivotally mounted on the actuating element or on a crank sleeve (35 via pins 60), wherein a load arm (62) is supported at the second end of the main body (62 is near 13 as seen in FIG. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight in view of Schneider (U.S. Patent No. 6,623,035 B1; “Schneider”).
Regarding claims 15 and 19, Knight teaches the limitations of claims 1 and 7, supra, further including actuating the hand crank in a forced-locked connection position of the clutch (pushing grip member 1 so that teeth 19 and 23 engage and subsequently applying torque to the grip member 1; col. 2, ll. 31-39).  However, it does not expressly disclose landing gear comprising an outer sleeve and an inner sleeve guided telescopically therein, the inner sleeve having a support foot at one end thereof, wherein the inner sleeve is movable relative to the outer sleeve by actuating the hand crank.
Schneider teaches landing gear (10) comprising an outer sleeve (16) and an inner sleeve (20) guided telescopically therein (col. 2, ll. 58-65), the inner sleeve having a support foot (38) at one end thereof, wherein the inner sleeve is movable relative to the outer sleeve by actuating the hand crank (col. 2, ll. 58-65; col. 4, ll. 62-65) as a manual means to extend or retract the landing gear in the case of motor failure (col. 4, ll. 62-65).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the crank of Knight to be used with landing gear comprising an outer sleeve and an inner sleeve guided telescopically therein, the inner sleeve having a support foot at one end thereof, wherein the inner sleeve is movable relative to the outer sleeve by actuating the hand crank, as taught by Schneider, as a manual means to extend or retract the landing gear in the case of motor failure.  The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the use of a known technique to improve similar devices in the same way is a rationale that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that Knight is drawn to a particular hand crank and Schneider pertains to a particular use for a hand crank and would therefore recognize that modifying Knight in view of the known technique taught in Schneider as described supra would, with reasonable predictability, result in the hand crank in Knight being the type of crank used to connect with coupling 110 in Schneider.
Regarding claim 16:
The landing gear (Schneider) according to claim 7, wherein the clutch is held by a spring element (15) in the open disconnected position (spring 15 is disposed between main body 5 and rod 11 so that they are biased way from each other so that teeth 19, 23 are not engaged by default; see col. 2, ll. 23-30), and wherein the actuating element is mounted displaceably with respect to the second end of the main body, in particular in an axial elongation of the second end (FIG. 1 illustrates an elongated “disconnected” position such that the actuating element 1 may move axially to the left toward a “connected” position i.e. clutch engaged position).
	Allowable Subject Matter
Claims 11-12, 17-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656